IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

MARGARET BARNES, *

Plaintiff, *

v. * CIVIL NO. JKB-18-3377
COSTCO WHOLESALE +
CORPORATION,

Defendant. *

* * * * * * * * * * x

MEMORANDUM

Plaintiff Margaret Barnes (“Plaintiff”) brought this action against Defendant Costco
Wholesale Corporation (“Defendant”), asserting a negligence claim arising from a slip-and-fall
accident at Defendant’s store in Arundel Mills, Maryland. (Compl., ECF No. 1-3.) Now pending
before the Court is Defendant’s Motion for Summary Judgment (M.S.J., ECF No. 32) and
Plaintiff's Motion for Leave to File a Surreply (Mot. Sur., ECF No. 35.) The motions have been
fully briefed. No hearing is required. See Local Rule 105.6 (D. Md. 2016). For the reasons set
forth below, the Court will grant Defendant’s Motion for Summary Judgment and deny Plaintiff's
Motion for Leave to File a Surreply.

i. Factual Background

On May 7, 2017, Plaintiff went to the Costco Warehouse located in Arundel Mills,
Maryland. (Barnes Depo. 72:2-9, ECF No. 32-4.) She arrived around 5:15 p.m. (/d. 72:19.) She
shopped for approximately 45 minutes and as the clock approached 6:00 p.m., the loudspeaker
announced that customers should start making their way to the checkout area because the store

would be closing soon, (id, 79:18-22, 80:1.) As Plaintiff searched for Tilex—the final item on
her shopping list—she walked through the store’s flower display area. (Jd. 83-84.) The flower
display area is an open-air bay that is not physically enclosed or covered, (Francis Aff. | 3, ECF
No. 32-5.) Customers are not required to seek Costco employee assistance to retrieve flowers
stored in the buckets of water there. (/d. 77.)

As Plaintiff walked through the flower display area, she slipped on a wet spot and fell.
(Barnes Depo. 93:12-22.) Plaintiff had not seen any liquid on the floor prior to her fall. (Ud
90:18~22, 91:1-3.) She also had not seen any signs warning customers about the wet floor. (Jd
103:5—5, 104:5~8.) Several Costco employees stated they did observe two yellow caution signs
near Plaintiff at the time she fell. (Costco Interrogs. 6, 20, ECF No. 32-2.) Photographs of the
scene taken immediately after the incident show two yellow caution signs near the spill, though it
is unclear whether the signs were placed before or after Plaintiff's fall. (Opp’n Mem. Ex. 3 at 7-
10, ECF No. 33-3.) After the fall, Plaintiff could not definitively identify the liquid or its source,
but speculated it was water that had come from a sprinkler in the flower display. (Barnes Depo.
96:4-13.) According to Costco, the flower display is not equipped with any sprinklers, nor do
Costco employees manually change or refill the water in the display’s buckets. (Francis Aff. {ff
5-6.)

Costco employees typically conduct hourly floor inspections to look for potential hazards
in its stores. (Costco Interrogs. 4, 19.) When an employee uncovers a potential hazard, procedure
calls for them to remain at the location of the hazard, report the problem to management, and either
remedy the problem or await assistance. (/d.) A Costco employee conducted such an inspection
between 5:01 p.m. and 5:44 p.m. and did not report any hazards in the flower display area. (Opp’n

Mem. Ex. 3 at 3.) The employee did report one spill in another part of the store, but it was cleaned
up at 5:35 p.m. (/d) Plaintiff has no sense of how long the liquid was on the floor before she
slipped on it: it could have been “one hour” or “a whole day.” (Barnes Depo. 98:14.)

Costco contends Plaintiff's lack of evidence about the source of the wet spot or the length
of time the liquid was on the floor means Plaintiff cannot establish a prima facie case for
negligence. (M.S.J. Mem. Supp. 8-15, ECF No. 32-1.)

I Summary Judgment Standard

“The court shall grant summary judgment if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing predecessor to current
Rule 56(a)). The moving party bears the burden of demonstrating the absence of any genuine
dispute of material fact. Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970). If sufficient
evidence exists for a reasonable jury to render a verdict in favor of the non-moving party, then a
genuine dispute of material fact exists, and summary judgment should be denied. See Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). But, the “mere existence of a scintilla of evidence
in support of the [non-moving party’s] position” is insufficient, Jd. at 252. The non-moving party
may not rest upon the pleadings but instead must, by evidentiary showing, set out specific facts
showing a genuine dispute for trial. Fed. R. Civ. P. 56(c)(1). Where a genuine dispute exists, the
facts and inferences derived therefrom must be viewed in the light most favorable to the non-
moving party. Scott v. Harris, 550 U.S. 372, 380 (2009).

HT. = Motion to File a Surreply

Courts have discretion over whether to allow a party to file a surreply, see Local Rule

105.2(a), but they are generally disfavored. See Chubb & Son v. C & C Complete Servs., LLC,

919 F. Supp, 2d 666, 679 (D. Md. 2013). “Surreplies may be permitted when the moving party
would be unable to contest matters presented to the court for the first time in the opposing party’s
reply.” Khoury v, Meserve, 268 F. Supp. 2d 600, 605 (D. Md. 2003). But where the arguments in
a reply are “merely responses to new arguments” made in an opposition brief, a surreply is not
appropriate, Aguilar v. LR Coin Laudromet, Civ. No. RDB-11-02352, 2012 WL 1569552, at *2—
. 3 (D. Md. May 2, 2012); see also EEOC y, Freeman, 961 F. Supp. 2d 783, 801 (D. Md. 2013),
aff'd in part sub nom. E.E.O.C. v. Freeman, 778 F.3d 463 (4th Cir. 2015) (denying the plaintiff a
surreply where the “new” arguments in the defendant’s reply were “more correctly characterized
as responsive arguments to the claims raised in the [plaintiff’s] opposition brief.”) Surreplies are
generally not permitted where they merely identify inaccuracies in the opposing party’s reply brief.
See Khoury, 268 F. Supp. 2d at 606 (denying the plaintiff a surreply where the plaintiff wished to
correct “[d]efendant’s misrepresentations” of the record and the law).

Plaintiff contends she is entitled to a surreply because Defendant’s Reply is “built on the
new, unfounded, and contradictory supposition that there were no caution signs at the time Plaintiff
fell.” (Mot. Sur. at 6.) But Defendant’s Reply did not raise the issue of the yellow caution signs
for the first time—it was Plaintiff who first raised the issue in her Opposition. (Opp’n Mem. at 8-
12, ECF No. 33.) Defendant’s discussion of the matter was “merely responsive” to Plaintiff's
argument on the matter, and responsive arguments in a reply do not warrant a surreply. See
Freeman, 961 F, Supp. 2d at 801. It is true that Defendant mischaracterized the record in its Reply:
it stated multiple times that the evidence was “undisputed” that the yellow caution signs were only
put in place after Plaintiff's fall, even though Defendant’s own interrogatory responses stated the
opposite, (Reply at 2, 4-5, ECF No. 34; Costco Interrogs. 6, 20.) But a plaintiff is not entitled to
a surreply merely to identify inaccuracies in the opposing party’s reply. See Khoury, 268 F. Supp.

2d at 606,
As such, the Court will deny Plaintiff's motion to file a surreply, and will not consider the
contents of Plaintiff’s proposed surreply.'
IV. Negligence Claim

A, The Law of Premises Liability

In a premises liability case, as with any case sounding in negligence, the plaintiff must
prove (1) that the defendant owed a duty to protect the plaintiff from injury, (2) that the defendant
breached that duty, (3) that the plaintiff suffered damages, and (4) that the plaintiff's damages
proximately resulted from the defendant’s breach. Hall vy. Wash. Metro. Area Transit Auth,, 679
F, Supp. 2d 629, 632 (D. Md. 2010) (citing Remsburg v. Montgomery, 831 A.2d 18, 26 (Md.
2003)). The duty owed by the owner/occupier of a premises is a “function of his legal relationship
to the person entering on the premises.” Garner v. Supervalu, Inc., 396 F. App’x 27, 29 (4th Cir.
2010) (per curiam). While the owner/occupier owes lesser duties of care to trespassers and social
guests, the “highest duty is owed to a business invitee”: specifically, a proprietor must “‘protect
the invitee from injury caused by an unreasonable risk’ that the invitee would be unlikely to
perceive in the exercise of ordinary care for his or her own safety, and about which the [proprietor]
knows or could have discovered in the exercise of reasonable care.” Rybas v. Riverview Hotel
Corp. 21 F. Supp. 3d 548, 561 (D. Md. 2014) (quoting Casper v. Charles F. Smith & Son, Inc.,
560 A.2d 1130, 1135 (Md. 1989)).

While the duty owed to invitees is weighty, it is not limitless. “Storekeepers are not
insurers of their customers’ safety, and no presumption of negligence arises merely because an

injury was sustained on a storekeeper’s premises.” Giant Food, Inc. v. Mitchell, 640 A.2d 1134,

 

' The Court notes, however, that this decision does not affect its summary judgment analysis. Plaintiff's surreply
merely highlights the factual dispute surrounding whether Defendant placed the yellow caution signs before or after
Plaintiff's fall. (Mot. Sur. at 4-6.) This dispute was already apparent on the face of the summary judgment record.

5
 

1135 (Md. 1994). Rather, the “evidence must show not only that a dangerous condition existed,
but also that the proprietor ‘had actual or constructive knowledge of it, and that knowledge was
gained in sufficient time to give the [proprietor] the opportunity to remove [the hazard] or to warn
the invitee.’” Rehn v. Westfield Am., 837 A.2d 981, 984 (Md. Ct. Spec. App. 2003) (quoting Keene
v. Arlan’s Dep’t Store of Balt., Inc., 370 A.2d 124, 128 (Md, Ct. Spec. App. 1977)).

A proprietor has actual notice of a hazard when one or more of its agents is specifically
aware of the danger. See id. at 985; see also Konka v. Wal-Mart Stores, Inc., 133 F.3d 915, 1998
WL 24378, at *3 (4th Cir. 1998) (unpublished table decision). Conversely, a proprietor may be
charged with constructive notice of a hazard when “it is shown that the conditions . . . existed for
a time sufficient to permit [the proprietor, who is] under a duty to know of them, to discover them,
had he exercised reasonable care.” Deering Woods Condo. Ass'n v. Spoon, 833 A.2d 17, 24 (Md.
2003) (quoting Moore vy. Am. Stores Co., 182 A. 436, 440 (Md. 193 6)). The factors that bear on
constructive notice also yield insight as to the sufficiency of time to alleviate the danger: “What
will amount to sufficient time depends upon the circumstances of the particular case, and involves
consideration of the nature of the danger, the number of persons likely to be affected by it, the
diligence required to discover or prevent it, opportunities and means of knowledge, the foresight
which a person of ordinary care and prudence would be expected to exercise under the
circumstances, and the foreseeable consequences of the conditions,” Jd, at 24-25 (quoting Moore,
182 A. at 440),

B. Analysis

Plaintiff asserts that she can establish a prima facie case for negligence because she can

show Defendant had actual knowledge of thé wet spot. (Opp’n Mem. at 7-11.) Actual knowledge

is apparent, Plaintiff contends, from Defendant’s admission in its interrogatories that multiple
Costco employees saw two yellow caution signs near Plaintiff at the time she fell. Ud.) If this is
true, Plaintiff argues, then the Costco employee who placed the signs there must have actually
been aware of the potential hazard. (/d.) Defendant counters that, despite its own interrogatory
responses, no reasonable jury could conclude Defendant had actual knowledge of the hazard
because Plaintiff stated in her own deposition that the caution signs were not present when she fell.
(Reply at 4-5.)

The Court is unpersuaded by Defendant’s argument. As an initial matter, Plaintiff is not
barred, as Defendant contends, from presenting a theory of liability that contradicts her deposition
testimony. (Reply at 2.) As the Fourth Circuit has explained, “there is no rule in this circuit that
a witness ‘is bound by his initial deposition testimony.’ Rather, it is for the jury to decide whether
a witness’s trial testimony is credible in light of deposition testimony that may be inconsistent.”
Eclipse Packaging, Inc, v. Stewarts of Am., Inc., 731 F. App’x 168, 170 (4th Cir. 2018) (quoting
Lewis v. Boucher, 35 F. App’x 64, 68 (4th Cir. 2002)). Applying this principle here, a jury should
consider all of the evidence surrounding the placement of the caution signs and consider which
version of events it believes to be accurate. In doing so, a reasonable jury could find that the
Costco employees who saw Plaintiff fall were in a better position to perceive whether there were
caution signs present than was Plaintiff, who was likely frazzled after suffering a bad fall. Such a
finding would support a conclusion that Defendant was actually aware of the wet spot.

But even if Defendant was actually aware of the hazard, Plaintiff’s claim ultimately fails
because she has not raised a genuine issue of fact as to whether Defendant gained that knowledge
_ With enough time to clean up the wet spot. See Keene, 370 A.2d at 128 (explaining that even
where a defendant has actual knowledge of a hazard, a plaintiff still has “the further responsibility

of producing evidence that the dangerous condition existed for a sufficiently long period of time
 

for the owner or his employees to correct it or warn his invitees.”) Plaintiff concedes she has no
idea how long the liquid was on the floor. (Barnes Depo. 98:14.) Her theory of liability is that
if Defendant had enough time to place the warning signs near the wet spot, Defendant “clearly had
the reasonable opportunity” to clean up the hazard. (Opp’n Mem. at 11.) The Court disagrees. It
is entirely possible a spill occurred just moments before Plaintiff’s fall and a Costco employee,
upon discovering it, diligently put out the caution signs and immediately went to retrieve a mop to
clean it up.” The placement of the signs, in other words, cannot alone establish negligence. In
short, the absence of any evidence—or even a proposed theory—as to how long the water was on
the floor means Plaintiff has no basis on which to argue Defendant was negligent. This is fatal to
Plaintiff's claim. See Rehn, 837 A.2d at 985 (granting summary judgment to a defendant with
actual knowledge of a spill because the plaintiff's “conjecture” about how long the spill was on
the ground was “not a permissible evidentiary basis” to infer the defendant’s negligence).
Vo Conclusion
For the foregoing reasons, the Court will grant Defendant’s Motion for Summary Judgment

and deny Plaintiff's Motion for Leave to File a Surreply,

 

? Plaintiff argues that if this occurred, Defendant was necessarily negligent, as Costco’s own procedures call for an
employee to stay with a hazard until assistance arrives. (Opp’n Mem. at 8-9.) But a violation of Costco’s internal
policies does not establish negligence. See Doe v. Prudential Ins. Co. of Am., 860 F. Supp. 243, 252-53 (D. Md.
1993) (“The Maryland Court of Appeals has ‘long held that the custom and practice of a party, as distinguished from
general custom and practice, is inadmissible since it is not helpful in a determination of what constitutes reasonable
care.”” (quoting W. Md. Ry. Co. v. Griffis, 253 A.2d 889 (Md, 1969))). Plaintiff cites no authority suggesting it is a
violation of an owner/occupier’s duty of care for an employee not to remain with a hazard until it is remedied.

8
DATED this 4 day of October, 2019.

BY THE COURT:

/rctrsen Ak. (Qh

 

James K. Bredar
Chief Judge
